DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a non-Final Office Action in response to applicant’s arguments/filing filed on June 2, 2020

Claim 1-20 are pending

Examiner’s Note: The specification, paragraph 0019, identifies a processor as a hardware device.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/2/2020 was filed prior to the mailing date of the first office action on 5/23/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 2/2/2022 was filed prior to the mailing date of the first office action on 5/23/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Acknowledgment is made of applicant’s drawings submitted on 6/2/2020.

Oath/Declaration
Acknowledgment is made of applicant’s oath submitted on 6/2/2020

Application Data Sheet
Acknowledgment is made of applicant’s application data sheet submitted on 6/2/2020.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date


1.) Claims 1, 2, 8, 10, 11, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200036751, Kohavi

 	In regards to claim 1, Kohavi discloses a non-transitory computer-readable storage medium having computer-readable code stored thereon for programming one or more processors to perform steps of: 
obtaining a Uniform Resource Locator (URL) for a site on the Internet(see US 20200036751, Kohavi, fig. 2, where a message is scanned and an URL is detected[step 204]); 
analyzing the URL with a Machine Learning (ML) model to determine whether or not the site is suspicious for phishing(see US 20200036751, Kohavi, para. 0073, where a scan engine analyzes the URL of a webpage for suspicious characteristic, wherein machine learning processes are used to detect suspicious URLs using known phishing training datasets); 
responsive to the URL being suspicious for phishing, loading the site(see US 20200036751, Kohavi, para. 0069 and fig. 2, when a URL does not resolve to a webpage due to it possibly being a phishing page, a download process is repeated[step 214])  to determine whether or not an associated brand of the site is legitimate or not(see US 20200036751, Kohavi, fig. 2 and para. 0078, where an image analysis performs a comparison[step 217] between the page favicons to stored brands in the resource DB); and 
responsive to the site being not legitimate for the brand, categorizing the URL for phishing and performing a first action based thereon(see US 20200036751, Kohavi, fig. 2, steps 220 and 224 and para. 0086 and 0087, where upon determining that a webpage is phishing webpage, classifying the webpage and removing the message from the server).  

 	In regards to claim 2, Kohavi discloses the non-transitory computer-readable storage medium of claim 1, wherein the steps further include responsive to the URL being not suspicious for phishing or the site being legitimate for the brand, categorizing the URL as legitimate and performing a second action based thereon(see US 20200036751, Kohavi, fig. 2, steps 220 and 226, when a determination is made that a URL is not a phishing page[i.e. legitimate], allowing a message).  

 	In regards to claim 8, Kohavi discloses the non-transitory computer-readable storage medium of claim 1, wherein the loading the site includes obtaining a title, a copyright, metadata, and a screenshot of a page associated with the URL, and determining the site is legitimate or not based on comparing the brand from the screenshot with any of the title, the copyright, and the metadata(see US 20200036751, Kohavi, para. 0079, where image analysis may be performed on a screenshot to determine a legitimacy of a brand by comparing with parts[i.e. title] of a genuine webpage).  

 	In regards to claim 10, Kohavi discloses a method comprising: obtaining a Uniform Resource Locator (URL) for a site on the Internet(see US 20200036751, Kohavi, fig. 2, where a message is scanned and an URL is detected[step 204]); analyzing the URL with a Machine Learning (ML) model to determine whether or not the site is suspicious for phishing(see US 20200036751, Kohavi, para. 0073, where a scan engine analyzes the URL of a webpage for suspicious characteristic, wherein machine learning processes are used to detect suspicious URLs using known phishing training datasets); responsive to the URL being suspicious for phishing, loading the site(see US 20200036751, Kohavi, para. 0069 and fig. 2, when a URL does not resolve to a webpage due to it possibly being a phishing page, a download process is repeated[step 214]) to determine whether or not an associated brand of the site is legitimate or not(see US 20200036751, Kohavi, fig. 2 and para. 0078, where an image analysis performs a comparison[step 217] between the page favicons to stored brands in the resource DB); and responsive to the site being not legitimate for the brand, categorizing the URL for phishing and performing a first action based thereon(see US 20200036751, Kohavi, fig. 2, steps 220 and 224 and para. 0086 and 0087, where upon determining that a webpage is phishing webpage, classifying the webpage and removing the message from the server).  

 	In regards to claim 11, Kohavi discloses the method of claim 10, further comprising Page 16 of 19Attorney Docket No.: 7603PATENT responsive to the URL being not suspicious for phishing or the site being legitimate for the brand, categorizing the URL as legitimate and performing a second action based thereon(see US 20200036751, Kohavi, fig. 2, steps 220 and 226, when a determination is made that a URL is not a phishing page[i.e. legitimate], allowing a message).  

 	In regards to claim 17, Kohavi discloses the method of claim 10, further comprising obtaining a title, a copyright, metadata, and a screenshot of a page associated with the URL, and determining the site is legitimate or not based on comparing the brand from the screenshot with any of the title, the copyright, and the metadata(see US 20200036751, Kohavi, para. 0079, where image analysis may be performed on a screenshot to determine a legitimacy of a brand by comparing with parts[i.e. title] of a genuine webpage).  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2. Claims 3, 4, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200036751, Kohavi in view of US 20200404000, Hayes

 	In regards to claim 3, Kohavi teaches the non-transitory computer-readable storage medium of claim 1. Kohavi does not teach wherein the steps further include prior to the analyzing, training the ML model with a set of training data including URL data including a first set of phishing URLs and a second set of legitimate URLs 	However, Hayes teaches wherein the steps further include prior to the analyzing, training the ML model with a set of training data including URL data including a first set of phishing URLs and a second set of legitimate URLs (see US 20200404000, Hayes, par. 0095, where machine learning is trained based on a dataset consisting of legitimate resources and phishing sites).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kohavi with the teaching of Hayes because a user would have been motivated to enhance user security and safety while using the internet services, taught by Kohavi, by utilizing profile information, taught by Hayes, in order to prevent access to potentially malicious websites(see Hayes, para. 0005)

In regards to claim 4, the combination of Kohavi and Hayes teach the non-transitory computer-readable storage medium of claim 3, wherein the steps further include updating the ML model with an updated set of training data (see US 20200404000, Hayes, para. 0111, where a machine learning model may be updated using captured data).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kohavi with the teaching of Hayes because a user would have been motivated to enhance user security and safety while using the internet services, taught by Kohavi, by utilizing profile information, taught by Hayes, in order to prevent access to potentially malicious websites(see Hayes, para. 0005)

 	In regards to claim 12, Kohavi teaches the method of claim 10. Kohavi does not teach further comprising prior to the analyzing, training the ML model with a set of training data including URL data including a first set of phishing URLs and a second set of legitimate URLs 	However, Hayes teaches further comprising prior to the analyzing, training the ML model with a set of training data including URL data including a first set of phishing URLs and a second set of legitimate URLs (see US 20200404000, Hayes, par. 0095, where machine learning is trained based on a dataset consisting of legitimate resources and phishing sites).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kohavi with the teaching of Hayes because a user would have been motivated to enhance user security and safety while using the internet services, taught by Kohavi, by utilizing profile information, taught by Hayes, in order to prevent access to potentially malicious websites(see Hayes, para. 0005)

 	In regards to claim 13, the combination of Kohavi and Hayes teach the method of claim 12, further comprising updating the ML model with an updated set of training data (see US 20200404000, Hayes, para. 0111, where a machine learning model may be updated using captured data). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kohavi with the teaching of Hayes because a user would have been motivated to enhance user security and safety while using the internet services, taught by Kohavi, by utilizing profile information, taught by Hayes, in order to prevent access to potentially malicious websites(see Hayes, para. 0005) 

 	In regards to claim 19, Kohavi teaches a server comprising: 
 memory storing computer-executable instructions that, when executed, cause the processor to obtain a Uniform Resource Locator (URL) for a site on the Internet(see US 20200036751, Kohavi, fig. 2, where a message is scanned and an URL is detected[step 204]), analyze the URL with a Machine Learning (ML) model to determine whether or not the site is suspicious for phishing(see US 20200036751, Kohavi, para. 0073, where a scan engine analyzes the URL of a webpage for suspicious characteristic, wherein machine learning processes are used to detect suspicious URLs using known phishing training datasets), responsive to the URL being suspicious for phishing, load the site(see US 20200036751, Kohavi, para. 0069 and fig. 2, when a URL does not resolve to a webpage due to it possibly being a phishing page, a download process is repeated[step 214]) to determine whether or not an associated brand of the site is legitimate or not(see US 20200036751, Kohavi, fig. 2 and para. 0078, where an image analysis performs a comparison[step 217] between the page favicons to stored brands in the resource DB), and responsive to the site being not legitimate for the brand, categorize the URL for phishing and perform a first action based thereon(see US 20200036751, Kohavi, fig. 2, steps 220 and 224 and para. 0086 and 0087, where upon determining that a webpage is phishing webpage, classifying the webpage and removing the message from the server);
	Kohavi does not teach a network interface communicatively coupled to a network; 
a processor communicatively coupled to the network interface; and 
memory storing computer-executable instructions that, when executed 	However, Hayes teaches a network interface communicatively coupled to a network(see US 20200404000, Hayes, para. 0024, communications interface); 
a processor communicatively coupled to the network interface(see US 20200404000, Hayes, para. 0024, communications interface is coupled to a processor); and memory storing computer-executable instructions that, when executed(see US 20200404000, Hayes, para. 0024, communications interface is coupled to a processor and memory). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kohavi with the teaching of Hayes because a user would have been motivated to enhance user security and safety while using the internet services, taught by Kohavi, by utilizing profile information, taught by Hayes, in order to prevent access to potentially malicious websites(see Hayes, para. 0005)  

 	In regards to claim 20, the combination of Kohavi and Hayes teach the server of claim 19, wherein the computer-executable instructions that, when executed, further cause the processor to responsive to the URL being not suspicious for phishing or the site being legitimate for the brand, categorize the URL as legitimate and perform a second action based thereon(see US 20200036751, Kohavi, fig. 2, steps 220 and 226, when a determination is made that a URL is not a phishing page[i.e. legitimate], allowing a message).  


3.) Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200036751, Kohavi in view of US 20200073996, Wright

 	In regards to claim 5, Kohavi teaches the non-transitory computer-readable storage medium of claim 1. Kohavi does not teach wherein the ML model is based on features extracted from the URL 	However, Wright teaches wherein the ML model is based on features extracted from the URL(see US 20200073996, Wright, para. 0122, where a machine learning model may be trained on pre-processed information extracted from URLs).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kohavi with the teaching of Wright because a user would have been motivated to enhance the machine learning model, taught by Kohavi, by enabling domain-specific disambiguation of terms in the machine learned model in order to permit the models to generate context classifiers for the terms used in a searchable document(see Wright, para. 0038)

 	In regards to claim 14, Kohavi teaches the method of claim 10. Kohavi does not teach wherein the ML model is based on features extracted from the URL 	However, Wright teaches wherein the ML model is based on features extracted from the URL(see US 20200073996, Wright, para. 0122, where a machine learning model may be trained on pre-processed information extracted from URLs).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kohavi with the teaching of Wright because a user would have been motivated to enhance the machine learning model, taught by Kohavi, by enabling domain-specific disambiguation of terms in the machine learned model in order to permit the models to generate context classifiers for the terms used in a searchable document(see Wright, para. 0038) 


4.) Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200036751, Kohavi in view of US 20200073996, Wright and further in view of US 20170185904, Padmanabhan

 	In regards to claim 6, the combination of Kohavi and Wright teach the non-transitory computer-readable storage medium of claim 5. The combination of Kohavi and Wright do not teach wherein the features are extracted using Term Frequency Inverse Document Frequency (TFIDF) 	However, Padmanabhan teaches wherein the features are extracted using Term Frequency Inverse Document Frequency (TFIDF) (see US 20170185904, Padmanabhan, para. 0077, where text preprocessing includes using algorithm options that includes use of TFIDF).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Kohavi and Wright with the teaching of Padmanabhan because a user would have been motivated to enhance the features of the machine learning model, taught by the combination of Kohavi and Wright, by enabling a machine learning algorithm to capture information from a website in order to generate better predictive modelling(see Padmanabhan, para. 0004)

 	In regards to claim 15, the combination of Kohavi and Wright teach the method of claim 14. The combination of Kohavi and Wright do not teach wherein the features are extracted using Term Frequency Inverse Document Frequency (TFIDF) ) 	However, Padmanabhan teaches wherein the features are extracted using Term Frequency Inverse Document Frequency (TFIDF) ) (see US 20170185904, Padmanabhan, where text preprocessing includes using algorithm options that includes use of TFIDF). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Kohavi and Wright with the teaching of Padmanabhan because a user would have been motivated to enhance the features of the machine learning model, taught by the combination of Kohavi and Wright, by enabling a machine learning algorithm to capture information from a website in order to generate better predictive modelling(see Padmanabhan, para. 0004)  

5.) Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200036751, Kohavi in view of US 20200073996, Wright and further in view of US 20090077383, de Monseignat

 	In regards to claim 7, the combination of Kohavi and Wright teach the non-transitory computer-readable storage medium of claim 5. The combination of Kohavi and Wright do not teach wherein the features include a plurality of keywords in the URL, redirection in the URL, a suspicious Top-Level Domain (TLD), a non-standard port, fake Hypertext Transfer Protocol Secure (HTTPS), a Message Digest 5 (MD5) in the URL, a shortener in the URL, an @ symbol in the URL, an Internet Protocol (IP) address in the URL, and too many subdomains in the URL 	However, de Monseignat teaches wherein the features include a plurality of keywords in the URL, redirection in the URL, a suspicious Top-Level Domain (TLD), a non-standard port, fake Hypertext Transfer Protocol Secure (HTTPS), a Message Digest 5 (MD5) in the URL, a shortener in the URL, an @ symbol in the URL, an Internet Protocol (IP) address in the URL, and too many subdomains in the URL (see US 20090077383, de Monseignat, para. 0007, 0044, 0097, 0170, and 0203, where analyzing a document includes detecting a redirection, top level domains, IP links, ports, symbols, sub-domains, and MD5).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Kohavi and Wright with the teaching of de Monseignat because a user would have been motivated to enhance a user’s experience on the network, taught by the combination of Kohavi and Wright, by redirecting a user to a valid location when a link is determined to be malicious(see de Monseignat, para. 0007)

 	In regards to claim 16, the combination of Kohavi and Wright teach the method of claim 14. The combination of Kohavi and Wright do not teach wherein the features include a plurality of keywords in the URL, redirection in the URL, a suspicious Top-Level Domain (TLD), a non-standard port, fake Hypertext Transfer Protocol Secure (HTTPS), a Message Digest 5 (MD5) in the URL, a shortener in the URL, an @ symbol in the URL, an Internet Protocol (IP) address in the URL, and too many subdomains in the URL 	However, de Monseignat teaches wherein the features include a plurality of keywords in the URL, redirection in the URL, a suspicious Top-Level Domain (TLD), a non-standard port, fake Hypertext Transfer Protocol Secure (HTTPS), a Message Digest 5 (MD5) in the URL, a shortener in the URL, an @ symbol in the URL, an Internet Protocol (IP) address in the URL, and too many subdomains in the URL (see US 20090077383, de Monseignat, para. 0007, 0044, 0097, 0170, and 0203, where analyzing a document includes detecting a redirection, top level domains, IP links, ports, symbols, sub-domains, and MD5). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Kohavi and Wright with the teaching of de Monseignat because a user would have been motivated to enhance a user’s experience on the network, taught by the combination of Kohavi and Wright, by redirecting a user to a valid location when a link is determined to be malicious(see de Monseignat, para. 0007)  

6.) Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200036751, Kohavi in view of US 20210256681, Segal

 	In regards to claim 9, Kohavi teaches the non-transitory computer-readable storage medium of claim 8. Kohavi does not teach wherein the steps further include performing Optical Character Recognition on the screenshot to determine the text therein for the comparing 	However, Segal teaches wherein the steps further include performing Optical Character Recognition on the screenshot to determine the text therein for the comparing (see US 20210256681, Segal, para. 0010, where OCR is used to evaluate a screenshot to identify text error).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kohavi with the teaching of Segal because a user would have been motivated to supplement the image analysis algorithm, taught by Kosavi, by use of OCR in order to identify error text(see Segal, para. 0010)

 	In regards to claim 18, Kohavi teaches the method of claim 17. Kohavi does not teach further comprising performing Optical Character Recognition on the screenshot to determine the text therein for the comparing 	However, Segal teaches further comprising performing Optical Character Recognition on the screenshot to determine the text therein for the comparing (see US 20210256681, Segal, para. 0010, where OCR is used to evaluate a screenshot to identify text error).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kohavi with the teaching of Segal because a user would have been motivated to supplement the image analysis algorithm, taught by Kosavi, by use of OCR in order to identify error text(see Segal, para. 0010) 

 
 CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/      Examiner, Art Unit 2438                                                                                                                                                                                                  



/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438